THE STATE OF SOUTH CAROLINA 

                          In The Supreme Court 


             Richard A. Hartzell, Employee, Petitioner,

             v.

             Palmetto Collision, LLC, Employer and South Carolina
             Worker's Compensation Uninsured Employer's Fund,
             Respondents.

             Appellate Case No. 2013-002611


       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



              Appeal from The Workers' Compensation Commission 



                              Opinion No. 27620 

                   Heard October 8, 2015 – Filed April 13, 2016 



                        REVERSED AND REMANDED


             Kerry W. Koon, of Charleston, for Petitioner.

             Kirsten Leslie Barr, of Trask & Howell, LLC, of Mount
             Pleasant, and Lisa C. Glover, of Columbia, both for
             Respondents.


ACTING JUSTICE TOAL: Richard Hartzell (Petitioner) appeals the court of
appeals' decision reversing the South Carolina Workers' Compensation
Commission's (the Commission) determination that he was entitled to medical
benefits for a work-related back injury. See Hartzell v. Palmetto Collision, L.L.C.,
406 S.C. 233, 750 S.E.2d 97 (Ct. App. 2013). We reverse and remand.

                         FACTUAL/PROCEDURAL HISTORY

         In February 2009, Petitioner, who was fifty years old at the time, worked as
an auto body paint technician for Palmetto Collision, LLC (Employer). According
to Petitioner, on or around February 25, 2009, he injured his back while moving
tires, rims, and heavy frame equipment while cleaning Employer's shop. Petitioner
testified that he began experiencing lower back pain sometime in the late afternoon
after completing the work, and felt very sore in his lower back the next day.

      Petitioner testified that the day after the alleged injury, he told Employer's
owner, Mike Stallings, that he was "pretty sore," and that he "must have hurt
[himself]." According to Petitioner, Stallings suggested that Petitioner go to the
emergency room if he was having problems. Petitioner did not seek any medical
treatment at that time. Because business was slow, Petitioner ended his
employment with Employer on March 20, 2009. Although Petitioner testified that
he and Stallings discussed his back injury during the "last couple of weeks" during
which he worked for Employer, he admitted that after ending his employment with
Employer, he never further discussed his back injury or requested medical
treatment from Employer.

       Petitioner filed a workers' compensation claim on May 10, 2010, alleging a
partial permanent injury to his back on approximately February 25, 2009, while
moving an auto frame machine. Employer denied Petitioner's workers'
compensation claim, alleging, inter alia, that Petitioner failed to provide notice of
his injury as required by section 42-15-20 of the South Carolina Code. See S.C.
Code Ann. § 42-15-20 (2015).

       Commissioner Andrea Roche (the Single Commissioner) held a hearing on
July 12, 2011. At the hearing, Stallings testified that Petitioner's Form 50
constituted the first notice he received that Petitioner was alleging a work-related
injury. Stallings stated that he had no recollection of the conversation after
Petitioner's alleged back injury in which Petitioner claimed that Stallings told him
to go to the emergency room if he had injured his back. Stallings did not deny that
the conversation occurred, only that it did not "ring a bell." Stallings also stated
that Petitioner never mentioned his back injury after Petitioner stopped working for
Employer.
       The Single Commissioner issued an order finding that Employer was subject
to the Workers' Compensation Act (the Act) and that Petitioner sustained an injury
by accident to his back while cleaning Employer's shop. As to the notice issue, the
Single Commissioner found that Petitioner "timely reported the injury" to
Stallings. The Single Commissioner therefore found that Petitioner was entitled to
"medical, surgical, and other authorized treatment[,]" and ordered a medical
evaluation of Petitioner to determine: (1) whether he was at maximum medical
improvement (MMI); and (2) whether Petitioner required any additional medical
treatment, and any benefits under the Act resulting from the evaluation and
determination.

       Employer appealed, and the Commission affirmed the Single
Commissioner's order. Like the Single Commissioner, the Commission found that
Petitioner timely reported his injury to Stallings. Stating that Stallings
acknowledged in his testimony that he could not testify with certainty that
Petitioner did not report the injury to him—but only that it "didn't ring a bell"—the
Commission found that Petitioner's testimony was more credible on the issue of
notice of the injury.

       Employer appealed the Commission's order to the court of appeals, arguing
the Commission erred in: (1) determining Employer regularly employed four or
more employees, and therefore was subject to the Act; finding Petitioner accidently
injured his back, and failing to make any conclusion of law thereon; (3) finding
Petitioner timely reported the injury, and failing to make any conclusion of law
thereon; and (4) awarding Petitioner medical benefits for the injury. The court of
appeals found that Employer regularly employed enough employees such that the
Commission's finding of jurisdiction was proper. Id. at 245, 750 S.E.2d at 103.
On the issue of notice, the court of appeals held that the Commission erred in
finding that Petitioner provided proper notice of his injury to Employer. Hartzell,
406 S.C. at 246, 750 S.E.2d at 104. The court of appeals concluded that the
Commission's determination that Petitioner provided Employer adequate notice
was not supported by substantial evidence in the record. Id. at 248, 750 S.E.2d at
104. Based on its decision on that issue, the court of appeals reversed the award of
benefits to Petitioner. Id. The court of appeals declined to address Employer's
remaining arguments. Id. at 248, 750 S.E.2d at 105.

       This Court granted Petitioner's petition for writ of certiorari to review the
court of appeals' opinion pursuant to Rule 242, SCACR.
                                 ISSUES PRESENTED


      I.     Whether the court of appeals erred in reversing the
             Commission's finding that Petitioner provided sufficient notice
             under section 42-15-20 of the South Carolina Code?

      II.    Whether the Commission erred in finding Petitioner sustained
             an injury by accident to his back under section 42-1-160 of the
             South Carolina Code?

      III.   Whether the Commission erred in awarding Petitioner medical
             treatment in contravention of section 42-15-60 of the South
             Carolina Code?

                               STANDARD OF REVIEW

       The South Carolina Administrative Procedures Act (APA) governs judicial
review of decisions by the Commission. S.C. Code Ann. § 1-23-380 (Supp. 2014);
Grant v. Grant Textiles, 372 S.C. 196, 200, 641 S.E.2d 869, 871 (2007); Lark v.
Bi-Lo, Inc., 276 S.C. 130, 136, 276 S.E.2d 304, 307 (1981). An appellate court's
review is limited to the determination of whether or not the Commission's decision
is supported by substantial evidence or is controlled by an error of law. Grant, 372
S.C. at 201, 641 S.E.2d at 871.

       In workers' compensation cases, the Commission is the ultimate fact finder.
Holmes v. Nat'l Serv. Indus., Inc., 395 S.C. 305, 308, 717 S.E.2d 751, 752 (2011)
(citing Jordan v. Kelly Co., 381 S.C. 483, 674 S.E.2d 166 (2009)). This Court
must affirm the Commission's factual findings if they are supported by substantial
evidence. Id. (citing Pierre v. Seaside Farms, Inc., 386 S.C. 534, 540, 689 S.E.2d
615, 618 (2010)). "'Substantial evidence' is not a mere scintilla of evidence nor the
evidence viewed blindly from one side of the case, but is evidence which,
considering the record as a whole, would allow reasonable minds to reach the
conclusion that the administrative agency reached or must have reached in order to
justify its action." Adams v. Texfi Indus., 341 S.C. 401, 404, 535 S.E.2d 124, 125
(2000) (quoting Lark, 276 S.C. at 135, 276 S.E.2d at 306). "The substantial
evidence test 'need not and must not be either judicial fact-finding or a substitution
of judicial judgment for agency judgment;' and a judgment upon which reasonable
men might differ will not be set aside." Holmes, 395 S.C. at 308–09, 717 S.E.2d at
752 (quoting Lark, 276 S.C. at 136, 726 S.E.2d at 307).
                                 LAW/ANALYSIS


      I.    Notice

       Petitioner argues the record contains substantial evidence to support the
Commission's finding that he reported his work-related injury to Employer within
the requisite time, and therefore, the court of appeals erred in reversing the
Commission's order based on this issue. We agree.

      Section 42-15-20 of the South Carolina Code provides that an injured
employee must provide notice to his employer of a work-related accident "on the
occurrence of an accident, or as soon thereafter as practicable," but must do so
"within ninety days after the occurrence of the accident." S.C. Code Ann. § 42-15-
20 (2015). The notice provisions of section 42-15-20 "should be liberally
construed in favor of claimants." Etheredge v. Monsanto Co., 349 S.C. 451, 458,
562 S.E.2d 679, 683 (Ct. App. 2002) (citing Mintz v. Fiske-Carter Constr. Co., 218
S.C. 409, 414, 63 S.E.2d 50, 52 (1951)).

        According to Petitioner, the only notice that he provided to Employer—prior
to filing the Form 50—was the day after his injury, when he told Stallings that he
was "pretty sore" and he "must have hurt [himself]." Nevertheless, the
Commission—after hearing the testimony of both parties—found Petitioner more
credible than Stallings on the issue of notice, and found that Petitioner complied
with the notice requirement of section 42-15-20. While reasonable minds could
have reached a different conclusion based on the record, we must not engage in
fact-finding that would disregard the Commission's factual findings on these
issues. See Holmes, 395 S.C. at 308–09, 717 S.E.2d at 752 (quoting Lark, 276 S.C.
at 136, 726 S.E.2d at 307). We find the Commission's findings are supported by
substantial evidence. Accordingly, we reverse the court of appeals' decision. 1

1
  Petitioner also argues that the Commission's decision was not immediately
appealable under Bone v. United States Food Service, 404 S.C. 67, 744 S.E.2d 552
(2013). To the extent that issue is preserved, Bone is inapplicable. See Shatto v.
McLeod Reg'l Med. Ctr., 406 S.C. 470, 475 n.2, 753 S.E.2d 416, 418 n.2 (2013)
("In 2006, as part of Act 387, which, among other things, mandated that appeals
from the Commission go directly to the Court of Appeals, section 1-23-390 (2006),
entitled 'Supreme Court review,' was amended to include review of decisions from
the Court of Appeals. Section 1-23-390 concludes by providing that appeals from
the Court of Appeals shall be pursued 'by taking an appeal in the manner provided
      II.    Additional Sustaining Grounds

       Employer presents two additional sustaining grounds. First, Employer
argues that the Commission erred in vaguely finding that Petitioner "sustained an
injury by accident to his back" because: (1) the Commission provided no
conclusion of law on the issue to satisfy section 42-1-160 of the South Carolina
Code; and (2) there was not substantial evidence in the record to support the
finding. See S.C. Code Ann. § 42-1-160 (2015). In addition, Employer argues that
the Commission's award of "medical, surgical, hospital, and other authorized
treatment" is in direct contravention of section 42-15-60 of the South Carolina
Code. See S.C. Code Ann. § 42-15-60 (2015).

       The court of appeals declined to address these arguments, finding further
analysis unnecessary because the notice issue was dispositive. Because we are
reversing that holding, Employer is entitled to have the court of appeals rule on the
remaining issues. See State v. Pinckney, 339 S.C. 346, 350, 529 S.E.2d 526, 528
(2000) ("As the [c]ourt of [a]ppeals reversed Pinckney's convictions, it did not
address his remaining issue whether the trial court erred in denying respondent's
directed verdict motion on the ground of not guilty by reason of insanity.
Accordingly, we remand to the [c]ourt of [a]ppeals for consideration of this
issue.").

                                   CONCLUSION

     For the foregoing reasons, we reverse the court of appeals' decision and
remand to the court of appeals for consideration of the issues raised by Employer.

REVERSED AND REMANDED.

PLEICONES, C.J., BEATTY, KITTREDGE and HEARN, JJ., concur.




by the SCACR as in other civil cases.' Rule 242(a), SCACR, authorizes this Court
to issue a writ of certiorari 'to review a final decision of the Court of Appeals.'"
(internal alteration marks omitted)).